           Case 1:20-cv-00485-RP Document 15 Filed 07/29/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

AMANDA MUSTARD,                                     §
                                                    §
               Plaintiff,                           §
                                                    §
v.                                                  §                  1:20-CV-485-RP
                                                    §
INFOWARS, LLC,                                      §
                                                    §
               Defendant.                           §

                                              ORDER

       Counsel for Defendant filed a notice of appearance on May 21, 2020. (Dkt. 6). Local Rule

CV-16(c) requires the parties to submit a proposed scheduling order to the Court no later than 60

days after any appearance of any defendant. (See also 2d. Am. Emergency Order, Dkt. 11, at 1 (noting

that emergency procedures supplement the Local Rules, to which parties are still subject)). On July

21, 2020, the Court ordered the parties to file their overdue proposed scheduling order by July 28,

2020. (Order, Dkt. 13, at 1). To date, the parties have not done so.

       Accordingly, IT IS ORDERED that the parties shall each show cause, in writing, by

August 5, 2020, as to why the Court should not impose sanctions against them or their counsel for

failure to comply with the Court’s orders.

       IT IS FURTHER ORDERED that the parties shall each file their overdue notices as soon

as practicable, but no later than August 5, 2020.

       SIGNED on July 29, 2020.



                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
